Title: To Alexander Hamilton from William Heth, 19 November 1792
From: Heth, William
To: Hamilton, Alexander



Collectors OfficeBerma Hundred [Virginia] 19th Novr. 92
Dr Sir

Enclosed you have copy’s of a letter from me to the United States Atty for this District, with his answer, which are transmitted at his request.
Finding that, several weeks after my first letter—process had not been served upon Horton, I wrote again, repeating the information & beging to know whether my first had been recd—some days ago, I saw him in Richmond, when he gave me the answer, of which the enclosed is a copy, & which had been laying some time for an opportunity of conveying it to this place. I satisfyd him, that he was mistaken as to the five cases in which you had remitted in “cases like that of the Abigail”—Allyn’s being the only one—and this, was not publickly known—i.e.—it was not enterd on record. However, he mentioned some cases wch arose in the Norfolk District in which you had remitted, & which, with the decision on Hunts case—produced the determination in the present Instance. I hope I shall not be considered as exceeding the bounds of my duty, if I add that Mr. Campbell’s opinion & sentiments on this subject, are precisely those, of the other officers of this District Court—and, for my own part candor obliges me to declare that, if I did not feel myself indispensibly bound by my oath, to direct process to be instituted in all cases where the laws are violated & where, I have no discretionary powers, I should certainly not have given any notice to the Attorney in the present case. For, as I told you in person, the decision on Hunts case filld every body with astonishment, except those, who offerd bets upon the petition being presented, that he would be relieved. Had I been a sporting man I would have risqued my all that he would not. With Lyle & McCredies case upon record—I deemd, & so did the Court—the remission impossible. Lyle & McCredie had no agency in the business, & were as innocent as children of the transaction by which they lost their goods. Hunt was apprized of the hazard to which his goods were exposed—enquired into the nature of the risque—askd advice of Colo. Carrington & myself—and was very particularly informd by me, how to save them from seizure, & which he might have done at a very trifling expence—and surely, the Judge transmitted you both Carringtons, & my deposition.
I have Just given Mr Campbell information of the arrival of another American Master, without reporting below—and who produced no paper whatsoever here, but the register—saying that he had “nothing but sand ballast from Bilboa.” He appeard to be no more concernd at my telling him he had incurrd a penalty & shewing him the law, than if I had sung him a stave or two of Chevychase—and absolutely laughd at every thing that was said. Indeed, before I came to the office, he had treated my clerk with a good deal of contempt, by insinuating that he knew his duty better than he could tell him, that “he knew Congr⟨ess⟩ very well, & could go there and speak to his cause as well as any body.” This man comes to the same Merchant that Henry Rust did (who is as guilty of the same offence). He, and his connections are the only people in this District, whom I suspect to be concernd in illicit commerce & this Man may have loaded half a dozen, or more small vessels under 20 tons—in the capes as he came up the river. Well persuaded I am, that he came not entirely in Ballast, tho’ he has signd & sworn to it. I have begd Mr. Campbell to order serch in this case, but, whether he will, or not I cant say. Something must be done, or we shall all go wrong. Having written with too much freedom perhaps for an Official letter, I have concluded to make this a private one—and am Dear Sir, with the sincerest wishes for your happiness & prosperity, and the warmest sentiments of affection and friendship
Yrs

Will HethColo. A Hamilton

